Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2664 to 2699.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2699. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on July 23, 20121.  This application is a continuation of case 16/692939 (now US 11,106,032 B2 – allowed on 08/3/2021), which is a continuation of application 13/691805, which is a continuation of case 12/586221 (now US 8,451,339 B2 – allowed on 05/28/2013), which is a continuation of case 11/825521 (now US 7,612,805 B2 – allowed on 11/03/2009) which is based on the provisional application 60/807,065 filed on 07/11/2006. The Examiner acknowledges the following: The Examiner acknowledges the following:
3.	The drawings filed on 07/23/2021 are accepted by the Examiner.
4.	A preliminary amendment was filed on 07/23/2021 canceling claim 1 and adding new claims 2 – 21. 
5.	 Current claims 1 – 21 are pending; claim 1 was canceled by Applicant. Therefore, claims 2 – 21 are being considered for examination.

Information Disclosure Statement
6.	The information disclosure statement (IDS) document submitted on 07/23/2021 is acknowledged by the Examiner.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 5, 11, 16 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over “Florin Nanu et al., US 2009/0189998 A1, hereinafter Nanu” in view of “S. A. Osamato, US 2002/0012054 A1, hereinafter, Osamato” and in further view of “Eran Steinberg et al., US 2005/0078173 A1, hereinafter, Steinberg”. Note: Osamato and Steinberg are art from the IDS.


Regarding Claim 2:
	Nanu teaches methods and apparatuses for using image acquisition data to detect and correct image defects. Fig 3a and 3b shows tow possible configurations for a portable digital image acquisition devices such as a camera or a smartphone (See [0024; 0030; 0031]) and depending of the particular configuration of the device the execution of various defect correction algorithms is possible (See [0032]). As for claim 2, Nanu teaches,
A method of processing one or more images in a cellular phone (Fig 2, shows a method for capturing digital images (step 210) with a portable digital image acquisition device such as camera or a smartphone. The method further includes storing the image acquisition data associated with he captured digital image (Step 220) in the smartphone and determining dynamic anthropometric data (or human body/features measurements from the content of the digital images and based on the image acquisition data and dynamic anthropometric data, whether and how to perform correction action on the digital image can be determined (See [0024]), comprising: processing with a processor of the cellular phone at least one image captured by an optical system of the cellular phone including a lens and an image sensor of the cellular phone (Nanu teaches the invention can include one or more processor-readable media having embedded code for programming a processor to perform a method including the image acquisition and storing it, and wherein the device logic that includes one or more processors executing software instruction (See [0026; 0027; 0028; 0029] and claims 1 and 2). Even though, Nanu teaches a smartphone that acquires digital images and processes the captured image using algorithms to correct image defects, Nanu does not clearly teach all the other limitations of claim 2; in the same field of endeavor, some of them are taught by Osamato.
	Osamato teaches a digital camera device and a method of operation, that captures image and corrects them. As fir claim 2, Osamato teaches in Fig 8 the method steps for processing and correct the images for white balance (See [0085]). Fig 1a and 1b show the structure of a digital camera with image sensor module 150 used to capture images that then sent and stored in the SDRAM 160 and a digital image processing subsystem DSP 128 that processes the images and send and store them inside of the SDRAM (See [0036]). Osamato also teaches the processing of at least one of the captured images as correction values for the various processing’s done to the images such as color correction (See [0079; 0095 – 0103]); gamma correction (See Figs 9a to 9c and [0052; 0053; 0086; 0088; 0091]); for lens distortion compensation (See [0070 – 0072]); white balance correction (See Fig 3A and Fig 8 and [0041; 0052; 0053; 0073 – 0085; 0216]); false color suppression (See [0107; 0108])]); compression algorithm (See [0103]); image pipeline algorithm (See [0436]). Osamato also teaches lens or optical distortion compensation image processing (See [0070; 0071; 0072]).
	the processing using upgradable software that performs a plurality of image correction algorithms (Osamato discloses that the algorithms are used for correcting the captured images by obtaining correction values. As for upgrading, Osamato teaches the hardware upgrade and that that the (digital still camera) DSC programmable DSC engine offers the ability to upgrade the software to conform with new standards or to improve the pipeline quality (See [0125; 0434]) and also the horizontal coefficients are updated more that the vertical). Additionally, Osamato teaches that the image array may also have defective/missing pixels, which are replaced by doing interpolation process (See [0068]), and, sending to memory at least one corrected image resulting from the processing (As discussed above, Osamato teaches Fig 1a and 1b show the structure of a digital camera with image sensor module 150 used to capture images that then sent and stored in the SDRAM 160 and a digital image processing subsystem DSP 128 that processes the images and send and store them inside of the SDRAM (See [0036]).
	Even though, Nanu combined with Osamato teaches several limitations of claim 2, both do not discuss the occurrence of dust that causes discontinuities indicative of dust presence, and which in the same field of endeavor is taught by Steinberg. As for “the processing including a digital algorithm for a dust correction process that analyzes multiple images for a consistent pattern of pixels obscured by dust and corrects for image discontinuities that are indicative of dust on the image sensor”, Steinberg teaches a camera wherein the service is needed by the camera is based on the detection of blemishes present in the digital images as a result of dust/scratches on the sensor. Steinberg teaches various methods with its respective algorithms as for analyzing pixel within one or more acquired digital images according to probability determinations that such pixels correspond to blemishes artifacts wherein the process is automatically done ((See abstract; [0051]). As in Fig 1, when user takes pictures with the camera the system opens a dust map, wherein the system deals with multiple images in 102, 103, and 104 and the system describes a loop operation on all images (110) (See [0139]). In Fig 1, the first step is to open the dust map (130) and if dust does not exist (132), the system will create a new dust map (200) which is detailed in Fig 2. Fig 2A shows the detection of clustered dust pixels into the dust specs (296). In a situation, that the system has a few dust maps (130) the software will try to correlate one of the maps (300) to the image as in Fig 3 and wherein the correlation process refers to the adjustment of the shooting conditions particularly to focal length and/or aperture (see [0133]). When the maps do not correspond to the image (140), the system checks if the dust maps are reliable. If the reliability is high as in (150), it checks to verify if there are any images that were not checked, the system goes to check the dust region for each image (See [0134]). As for a consistent pattern of the pixels indicating dust, Steinberg teaches that, for example, the dust is considered valid after 10 images are analyzed, and a dust spec is considered valid after a dust is detected in 8 images. After 9 images are analyzed, the software may continue to the stage of updating the dust map (200) but upon the completion (of 10 images) there is a valid/consistent dust map and the software will continue to the correction (160) stage. If, however, the loop (110) is only on its 1st to 8th image, no correction will be done (See [0135]). As for the dust/scratches that cause obscured pixel data, wherein the pixels are missing the actual removal of the dust artifacts from the image may include a step where the missing data as obscured by the dust specs is regenerated and in-painted based on analyzing of the dust in the region in the image surrounding the dust spec (See [0213]). As for location of the pixel(s) related to the dust, Steinberg teaches the location of the dust, wherein it looks at the pixel peripheries where dust is used as in Fig 9, step 940 (See [0176]). Furthermore, Steinberg teaches that techniques such as interpolation processing can be applied to the “trash” or defects region by successively interpolating by applying processing algorithms, which convert the sensor data into digital image pixel values (See [0205; 0208]). 
As for “wherein the cellular phone software is upgradable to provide updated algorithms for correction of images”, As discussed above, Osamato teaches the upgrading of the software as to update the algorithms used for image correction and Nanu teaches a smartphone that includes various algorithms to process and for correcting image, which would provide a user with additional options when
Therefore, it would have been obvious to the one with ordinary skills in the art to combine the various embodiments of Nanu and Osamato with the ones from Steinberg, at the time of filing of the current invention as to obtain predictable results as for providing the method steps to  provide an efficient method by which detects dust, scratches or other artifacts in the image sensor and wherein digital image processing can be used to correct for dust and scratches problems wherein the system combines means for detecting dust and scratches, wherein multiple images may have repetition of the same defects such as dust, dead pixels and means for remedy the situation automatically. (See Steinberg, Abstract and [0005; 0050).

Regarding Claim 18:
	The rejection of claim 2 is incorporated herein. Claim 18 has basically the same scope as claim 2 but with the difference that the “analyzing the images for a consistent pattern of malfunction pixels that compensate for pixel information error”. As for that matter and as discussed above, Osamato teaches the upgrading/updating of the software and of the correction algorithms, wherein the hardware is upgraded and that that the (digital still camera) DSC programmable DSC engine offers the ability to upgrade the software to conform with new standards or to improve the pipeline quality (See [0125; 0434]) and also the horizontal coefficients are updated more that the vertical). Additionally, Osamato teaches that the image array may also have defective/missing pixels, which are replaced by doing interpolation process (See [0068]). As for the other limitations, and as discussed above, Nanu teaches the use of images being captured by a smartphone, which are processed and corrected with the various algorithms form the smartphone.
Therefore, it would have been obvious to the one with ordinary skills in the art to combine the various embodiments of Nanu and Osamato with the ones from Steinberg, at the time of filing of the current invention as to obtain predictable results as for providing the method steps to  provide an efficient method by which detects dust, scratches or other artifacts such as malfunction or the like in the image sensor and wherein digital image processing can be used to correct for dust and scratches problems wherein the system combines means for detecting dust and scratches, wherein multiple images may have repetition of the same defects such as dust, dead pixels and means for remedy the situation automatically. (See Steinberg, Abstract and [0005; 0050).

Regarding Claims 3 – 5:
	The rejection of claim 1 is incorporated herein. Osamato combined with Steinberg teach the limitations of claim 1. As for claims 3, 4 and 5 limitations, Steinberg teaches a process to determine the defects in the images such as dust and scratches in the image sensor for all the regions of interest in each defect map (See Steinberg, Abstract; [0005; 0050]) and Fig 4 shows the defective/dust/obscured pixel and the neighboring/adjacent pixels. The correction is done by in-painting of the neighboring pixels as to generate a correction value for the defective pixels as part of a cluster in Fig 2, (296). As for tone and tone map and tone scaling, Osamato teaches the tone correct matrix and the scaling as part of the pipeline of the image processing of the image apparatus as in Fig 45 (See [0096; 0101; 0275]).


Regarding Claim 16: 
	The rejection of claim 2 is incorporated herein. Nanu combined with Osamato and Steinberg teaches claim 2 limitations. As for claim 26, Osamato teaches that the CFA (color filter array) goes to a significant amount of image processing before the image can finally be presented in a usable format for compression or display (See [0062]) wherein it is displayed on a screen/monitor display block diagram as in Fig 15 and Fig 16 shows an on-screen display window (See [0016; 0398; 0399; 0400; 0401; 0402; 0403]).


Regarding Claims 19 – 21:
The rejection of claims 2 and 18 is incorporated herein. Nanu combined with Osamato and Steinberg teaches claims 2 and 18 limitations. As for claims 19 – 21, the language used in the disclosure does not properly discloses what a malfunctioning pixel is. As for claim language interpretation and prior art used, the term “malfunctioning pixel” is interpreted as a defective pixel which can result in an error of the pixel output that could be affected by dust or a scratch or any problem such as a defective/missing that produces an error; however, as discussed in claim 18 rejection, Osamato teaches the detection of a defective/missing pixel detection and the results are saved in the CDRAM as a bitmap of the defects and which are corrected/compensated by interpolating the defective pixels by locating them as a point or a region affected by a scratch/dust replacing its output as for averaging the nearest-neighbors non-affected by the defect problems (See [0068; 0069]). Steinberg disclose a method for detecting the pixels and effectively producing maps of the defects such as dust/scratches in the imager which are analyzed and processed and a more accurate defect map can be displayed and corrected (See [0007; 0172; 0204; 0214]) and that benefits Osamato as to further improvement of its process smooth image is produced as a result. Since Steinberg teaches the production of various maps of a region of interest as to locate the duty/malfunctioning pixels, it is understood that his method can be operated to determine the pixel malfunction over time, since his invention allows for defect identification and correction of such defects over progressions of time (See [0212]).

Regarding Claims 11 and 17:
	The rejection of claim 2 is incorporated herein. Nanu combined with Osamato and Steinberg teach the limitations of claim 1. As for claim 11, Osamato teaches that that the DSP engine can support capture of a rapid sequence of images (See [0042]). As for claim 17, Osamato teaches the integrated circuits and methods to be used in a camera (See [0002]). Additionally, Steinberg teaches that an electronic circuit may be designed to detect maximum and minimum dust (See [0191]), which is understood as being designed for a specific function, which would require the use of a specific integrated circuit.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over “Florin Nanu et al., US 2009/0189998 A1, hereinafter Nanu” in view of “S. A. Osamato, US 2002/0012054 A1, hereinafter, Osamato” in further view of “Eran Steinberg et al., US 2005/0078173 A1, hereinafter, Steinberg” and in further view of “D. Robins et al., US 2003/0039402 A1, hereinafter, Robins”.  Note: Except by Nanu, the other art used are from the IDS.

Regarding Claim 9:
	The rejection of claim 2 is incorporated herein. As for claim 9 limitations, Nanu teaches the smartphone; Osamato teaches that the sensor array may have defective/missing/faulty pixels, wherein its addresses are stored as a bitmap and that high order interpolation may not be necessary since a preliminary interpolation is performed in the CFA (See [0068]). Steinberg teaches the detection of dust present in the imager based on a map of the dust/scratches/defects associated with pixels affected by dust problems as seen in Fig 3 based on the focal length (900) and on the aperture (800) and a dust map is extracted (300) (See [0133; 0134; 0156; 0159; 0160]). As for the comparison of maps, Osamato teaches a comparison of pixels (map or configuration) when detecting faulty edges, which would is understood as the capability of the system to compare the images to find defects or defective pixels (See [0160]) and by the improvement of Steinberg that teaches the mapping of the defects in the region(s) of interest as to allow the removal of the issues due to dust or pixels affected by dust and since as in Steinberg the method allows for the defects map to be  generated several times, it is understood that the system is capable to detect and to identify the dust pixels as defective/faulty pixels affected by dust (See [0007; 0160; 0192; 0196). 
	Even though Nanu combined with Osamato and Steinberg teaches claim 2 limitations and some of claim 9 limitations, the combination does not clearly discuss where the determining where dust pixels are permanently of temporarily, which n the same field of endeavor is taught by Robbins. As for the initial maps of defective pixels, Robins teaches the generation of a plurality of maps of defective/dust pixels as a series of maps related to a region of interest, which means that it is capable of generating an initial map to detect the defective pixel locations in the region of interest and determining whether these defects are either temporarily or permanently affected by dust (See [0016; 0029; 0044; 0057]).
Therefore, it would have been obvious to the one with ordinary skills in the art to modify the combination of Nanu, Osamato and Steinberg with the improvements provided by Robbins, at the time of filing of the current invention as to obtain predictable results as for providing the method steps to  provide an efficient method by which detects dust or scratches in the image sensor and wherein digital image processing can be used to correct for dust and scratches problems wherein the system combines means for detecting dust and scratches, wherein multiple images may have repetition of the same defects such as dust, dad pixels and means for remedy the situation automatically (See Steinberg, Abstract and [0005; 0050) with the benefit taught by Robbins wherein the system is capable of determining whether a dust/scratch defect which appears as a defective pixel is a permanent or a temporary defect.

Claims 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over “Florin Nanu et al., US 2009/0189998 A1, hereinafter Nanu” in view of “S. A. Osamato, US 2002/0012054 A1, hereinafter, Osamato” in view of “Eran Steinberg et al., US 2005/0078173 A1, hereinafter, Steinberg” and in further view of “S. Mendis et al., US 2005/0030394 A1, hereinafter, Mendis”. Note: Osamato, Steinberg and Mendis are art from the IDS.


Regarding Claims 6, 7 and 8:
The rejection of claim 2 is incorporated herein. Nanu combined with Osamato and Steinberg teach claim 2 limitations. As for claim 6 – 8, Osamato teaches the presence of high brightness levels when a bright environment is experienced by the image sensor, wherein the systems inputs luminance levels when doing the tone-scaling in the image sensor  as in Fig 43 and a lookup table is presented as for correcting pixel luminance (See [0275]) and Steinberg teaches mapping the dust in the image sensor; however, the combination fails to explicitly teach “hot pixels”, “dead pixels”, which in the same field of endeavor is taught by Mendis. Mendis teaches pixel defect correction in a CMOS active image sensor via a two-step method wherein the addresses of bad pixels are recorded during sensor testing a stored in an on-chip directory. Then, during the sensor readout, each pixel address is checked to determine it represents that of a bad pixel. If this is determined to be the case, the bad pixel is replaced by other nearest-neighbors which are not defective (See Abstract). It takes into account the two extremes of such defects, which are dead pixels, which are always dark and hot pixels, which are saturated, and both degrade the image quality (See [0002]). It also does color interpolation, sharpening and other software based image processing operations and do two exposures in sequence and combines the results as a single exposure when correcting bad pixels (See [0003; 0004; 0007; 0008; 0010; 0014; 0015]).
Therefore, it would have been obvious to the one with ordinary skills in the art to modify the combination of Nanu, Osamato and Steinberg with Mendis teachings, at the time of filing of the current invention as to obtain predictable results as for providing the method steps to  provide an efficient method by which detects dust or particles in the image sensor as to include the addresses of the bad pixels during the readout of the image sensor as for an improved image processing with the correction of bad pixel by replacing it with an interpolation of the nearest-neighbors which are not defective, which would result in an improved image quality (See Mendis [0002; 0005]).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over “Florin Nanu et al., US 2009/0189998 A1, hereinafter Nanu”  in view of “S. A. Osamato, US 2002/0012054 A1, hereinafter, Osamato” in further view of “Eran Steinberg et al., US 2005/0078173 A1, hereinafter, Steinberg” and in further view of “D. Robins et al., US 2003/0039402 A1, hereinafter, Robins” and in further view of “S. Mendis et al., US 2005/0030394 A1, hereinafter, Mendis”.  Note: Except by Nanu, the other art used are from the IDS.

Regarding Claim 10:
The rejection of claims 2, 6 – 8 and 9 is incorporated herein. Nanu combined with Osamato and Steinberg teach claims 2 and 9; however, the combination fails to identify the defective pixels as dead pixels, which in the same field of endeavor is taught by Mendis. As discussed for claims 6 – 8, Mendis teaches pixel defect correction in a CMOS active image sensor via a two-step method wherein the addresses of bad pixels are recorded during sensor testing a stored in an on-chip directory. Then, during the sensor readout, each pixel address is checked to determine it represents that of a bad pixel. If this is determined to be the case, the bad pixel is replaced other nearest-neighbors which are not defective (See Abstract). It takes into account the two extremes of such defects, which are dead pixels, which are always dark and hot pixels, which are saturated, and both degrade the image quality (See [0002]). It also does color interpolation, sharpening and other software based image processing operations and do two exposures in sequence and combines the results as a single exposure when correcting bad pixels (See [0003; 0004; 0007; 0008; 0010; 0014; 0015]).
Therefore, it would have been obvious to the one with ordinary skills to modify the combination of Nanu, Osamato, Steinberg and Robins with Mendis, at the time of filing of the current invention as to obtain predictable results as for providing the method steps to  provide an efficient method by which detects dust or particles in the image sensor as to include the addresses of the bad pixels during the readout of the image sensor as for an improved image processing with the correction of bad pixel by replacing it with an interpolation of the nearest-neighbors which are not defective, which would result in an improved image quality (See Mendis [0002; 0005]).

Claims 12 – 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over “Florin Nanu et al., US 2009/0189998 A1, hereinafter Nanu” in view of “S. A. Osamato, US 2002/0012054 A1, hereinafter, Osamato” in further view of “Eran Steinberg et al., US 2005/0078173 A1, hereinafter, Steinberg” and in further view of “Yi-ren Ng et al., US 2007/0252074 A1, hereinafter Ng”.  

Regarding Claim 12 – 14:
	The rejection of claim 2 is incorporated herein. Even though Nanu combined with Osamato combined and Steinberg teaches claim 2, the combination does not clearly discuss or teach “adjusting the depth of field of an image” or the “variable based on auto-focus” in the image correction process, which in the same field of endeavor is taught by Ng. As for the depth of field, Ng teaches an apparatus that corrects for lens aberrations and it manipulates the angle of view of the camera and computing an extended depth of view by focusing one or more subjects at the same time and its use in the preview image wherein the images produced may be blurred; therefore, by extending/adjusting the depth of field coupled with down-sampling is computationally efficient (See [0068; 0103; 0104; 0108]).
The combination of Nanu, Osamato, Steinberg and Ng would have been obvious to the one with ordinary skills, at the time of filing of the current invention, as to obtain predictable results as for providing the method steps to provide an efficient method by which digital image processing can be improved by adding an extended depth of view calculation results that allows for the image to be re-focused and to be corrected (See Ng [006; 0008]).
As for the use of image corrections using a smartphone, Nanu teaches this limitation as discussed in detail in claim 2 rejection. Ng teaches that the images are combined to produce the final output image and also that the refocused images are combined to produce an extended depth of field image at each final pixel to retain the pixel that is best focused in any of the set of refocused images (See [0092; 0108]).
The combination of Nanu, Osamato and Steinberg with Ng  would have been obvious to the one with ordinary skills, at the time of filing of the current invention, as to obtain predictable results as for providing the method steps to provide an efficient method by which digital image processing can be improved by adding an extended depth of view calculation results that allows for the image to be re-focused and to be corrected as for the best focused images by using the corrections of previous image corrections (See Ng [006; 0008]).


Regarding Claim 15:
The rejection of claims 2 and 12 - 14 is incorporated herein. As discussed for the aforementioned claims, Osamato teaches AF and AE, which are interpreted as variables being processed, are corrected electronically and the changed variable is stored and Ng teaches the adjustment/extension of the field of view of a camera device as to obtain a refocused  and corrected image and furthermore, Ng teaches the corrections for lens/optical aberrations and as for the changed variables, Osamato teaches the focus changing when performing the AF process and the exposure when performing AE. As for claim 23, Ng teaches the use of a fast Fourier transform (FFT) algorithm (See [0126]).
The combination of Nanu with Osamato, Steinberg and Ng would have been obvious to the one with ordinary skills, at the time of filing of the current invention, as to obtain predictable results as for providing the method steps to provide an efficient method by which digital image processing can be improved by adding an extended depth of view calculation results as taught by Ng, that allows for the image to be re-focused and to be corrected (See Ng [0006; 0008]).


Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
1. A. Li et al., US 2017/0206711 A1 – it teaches the video capturing of a moving object by a smartphone system and displaying the image on a screen, facilitating the extraction of an image from the video.
2. C. Lu et al., US 2016/0378292 A1 – it teaches the use of a smartphone or a tablet for performing image processing. It teaches an image processing device comprising: a display component; a touch sensor; and a processing component configured for: displaying, through the display component, an image; displaying, through the display component, a crop frame on the image; and in response to touches within a virtual frame corresponding to the crop frame are detected by the touch sensor, resizing the crop frame according to movements of the touches; wherein the virtual frame is extended from the crop frame.
3. K. Seki, US 11,394,907 B2 – it teaches an imaging element which outputs a display image with a low pixel count obtained as a result of thinning pixels included in the imaging element during the exposure period of a recording image with a high pixel count. A recording image correction unit receives an input of the recording image from a frame memory after an elapse of the exposure period, and corrects the pixel value of a defective pixel caused by the output of the display image from the imaging element, among pixels included in the recording image, by using the value of addition of the pixel values of display images output during the exposure period of the recording image, so that the pixel value of the defective pixel is corrected to the similar pixel value as that in the case of performing an exposure process for the exposure period of the recording image.


Contact
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARLY S CAMARGO/           Primary Examiner , Art Unit 2697